IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 570 EAL 2015
                                             :
                   Respondent                :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
            v.                               :
                                             :
                                             :
JOSE LOPEZ,                                  :
                                             :
                   Petitioner                :


                                       ORDER



PER CURIAM

     AND NOW, this 3rd day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Eakin did not participate in the consideration or decision of this matter.